Motion granted insofar as to dispense with the printing in the record on appeal of the indictment, indorsement sheet and information form on condition that certified copies of said papers are filed with the court at the time of filing the printed record on appeal. The time of the appellant to serve and file the record on appeal and appellant’s points is enlarged to April 28, 1959, with notice of argument for the June 1959 Term of this court. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Stevens, JJ.